Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3 and 5-10 are allowable.  The prior art of record does not teach, from claim 1, a linear light-emitting device comprising: a chip-scale packaging structure disposed on the substrate-top surface of the submount substrate and covering the chip-upper surfaces and/or the chip-edge surfaces of the LED semiconductor chips, the chip-scale packaging structure includes a singular and continuous main light-emitting top surface over the plurality of LED semiconductor chips and a plurality of package-side surfaces, the continuous main light-emitting top surface of the chip-scale packaging structure and the chip-upper surfaces of the LED semiconductor chips are disposed in parallel along the normal direction and are spaced apart from each other and are parallel to the set of electrodes; and a reflective structure disposed on the substrate-top surface of the submount substrate, and covering the package-side surfaces of the chip-scale packaging structure and the chip-edge surfaces of the LED semiconductor chips along one or both of the first horizontal direction and Chieh Chen2 Amendment and ResponseSerial No. 17/063,417102409-01834853-0396-0821.1the second horizontal direction, but exposing the continuous main light-emitting top surface of the chip-scale packaging structure and the chip-upper surface of the LED semiconductor chips.
Claims 2, 3 and 5-10 collectively depend on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2021 was filed after the mailing date of the Non-Final Office Action on June 16, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on September 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,797,102 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

September 28, 2021
AC